DETAILED ACTION
This office action is in response to the application filed on 05/01/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 63/019,359 filed on 05/03/2020.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2017/0323162) in view of Miyake (US 2021/0201065).

	Regarding claim 1, Jones discloses the following claim limitations: comprising: an image capture device… and an attachment device for mounting on the scale (Jones, paragraphs 27-28 discloses the assembly 50 can include a scale 82 mounted thereto and visible to the imaging device 74; in addition paragraph 32 discloses an electronic imaging device proximate the upper and lower shelf members oriented and configured to capture an image of the compression member),
 	the attachment device configured to receive the image capture device (Jones, paragraph 13 discloses a control circuit can be configured to receive the image from the electronic imaging device and analyze the image to determine a current stock level),
and a computing device configured to identify, using a machine learning model, a weight from the image of the display (Jones, paragraph 27 discloses the control circuit 76 can thereafter compare a subsequently received image, and the compression distance shown thereon, to the projection to determine an approximate weight and/or number of products 26 stocked on the assembly 50).
	Jones does not disclose the following claim limitations: a smart reader system for a scale having a display… for capturing an image of the display.
	However, in the same field of endeavor Miyake discloses more explicitly the following: a smart reader system for a scale having a display… for capturing an image of the display (Miyake, paragraph 65 discloses the image capturing apparatus 112 starts image capture of the display 114, and transmits an obtained captured image to the image processing apparatus 100 via the network 111).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Jones with Miyake to create the scale mounted device with imaging a display device with an image apparatus.
	The reasoning being is address instances where an erroneous character may be output from the captured images as a measurement result (Miyake, paragraph 5).

	Reading claim 2, Jones and Miyake discloses the system of claim 1, wherein the image capture device and the display are substantially at a same level and have a distance of 5cm - 25 cm (Examiner’s note: the term “substantially” is a relative term for purposes of examination the claim limitation will be interpreted as the image capturing device being in front or straight line from a display device which is illustrated by Fig. 1 of Miyake; in addition the display device can be placed anywhere in terms of distance as shown in Fig. 1 of Miyake)

Reading claim 3, Jones and Miyake discloses the system of claim 2, wherein the distance is about 15 cm (Examiner’s note: the term “about” is a relative term for purposes of examination the claim limitation will be interpreted as the display device being near the camera for image and video recording; as illustrated by Fig. 1 of Miyake display device being near the camera for image and video recording).

Claims 4-5, 8, 12-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2017/0323162) in view of Miyake (US 2021/0201065) and in further view of Atwater (US 2019/0340440).	

	Reading claim 4, Jones and Miyake discloses the claimed invention as outlined above in claim 1.
	Jones and Miyake do not explicitly disclose the following claim limitations: wherein computing device is configured to, using the machine learning model, to adjust a position of the image capture device by adjusting the attachment device.
	However, in the same field of endeavor Atwater discloses more explicitly the following: 
wherein computing device is configured to, using the machine learning model, to adjust a position of the image capture device by adjusting the attachment device (Atwater, paragraph 15 discloses through the use of machine-learning techniques and neural networks, the system may adjust camera positions and settings and modify monitoring modes so that obtained images may be of high quality).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Jones and Miyake with Atwater to create the system of Jones and Miyake as outlined above with the camera adjusting system of Atwater.
	The reasoning being is that a manual process of observing a sample set of fish is often time-consuming, inaccurate, expensive, and has several limitations such as decreased accessibility during certain times of the day or during adverse weather conditions, therefore there is a need for improved marine monitoring systems utilizing cameras (Atwater, paragraphs 1-2).

(Miyake, paragraph 65 discloses the image capturing apparatus 112 starts image capture of the display 114, and transmits an obtained captured image to the image processing apparatus 100 via the network 111).

	Regarding claim 8, Jones, Miyake and Atwater discloses the system of any one of claims 1 to 7, further comprising a second display for displaying the weight identified by the computing device (Atwater, paragraph 127 and fig. 7B discloses the 3D model 720A and the estimated weight, shape, and size may be displayed on the display 735A of a computer device).

	Regarding claim 12, Jones, Miyake and Atwater discloses the system of any one of claims 1 to 10, wherein the computing device is a cloud device or a remote device (Atwater, paragraph 46 discloses Server 130 may be connected to or may be integrated with one or more databases, such as a fish profile database. The one or more databases may include a cloud database or a database managed by a database management system (DBMS).

	Regarding claim 13, Jones, Miyake and Atwater discloses the system of any one of claims 1 to 11, further comprising a storage device for storing the image, the machine learning model, and the weight (Atwater, paragraph 128 discloses the stored fish data could provide a track record of the fish. For example, a fish could be tracked through its lifetime in a net pen system. A fish may be tracked from birth and through its growth to a fully developed adult fish).
	Regarding claim 15, Jones, Miyake and Atwater discloses the system of any one of claims 1 to 14, wherein the computing device is configured to determine variation of data on the display (Atwater in 7B illustrates the various data being displayed in regards to fish data).

	Regarding claim 16, Jones, Miyake and Atwater discloses the system of claim 15, wherein the computing device is configured to average of the data on the display over a period of time (Atwater, paragraph 129 discloses an image of a fish and its determined 3D model, estimated weight, shape, and size may be provided as a reference to train the pose estimator as training data or to use as a weighted average for the overall fish weight computation).

	Regarding claim 17, Jones, Miyake and Atwater discloses the system of claim 16 wherein the computing device is further configured to aggregate data from multiple readings from the display (Atwater in 7B illustrates the various data being displayed in regards to fish data; in addition Atwater, paragraph 129 discloses an image of a fish and its determined 3D model, estimated weight, shape, and size may be provided as a reference to train the pose estimator as training data or to use as a weighted average for the overall fish weight computation).
	
	Regarding claim 18, Jones, Miyake and Atwater discloses the system of claim 17 wherein the computing device is configured to provide the aggregated data to a client device over a communications network (Atwater, paragraph 46 discloses Server 130 may be connected to or may be integrated with one or more databases, such as a fish profile database. The one or more databases may include a cloud database or a database managed by a database management system (DBMS).

	Regarding claim 19, Jones, Miyake and Atwater discloses the system of any one of claims 1 to 18, wherein the computing device is configured to provide a chart comprising multiple weights (Atwater, paragraph 129 discloses an image of a fish and its determined 3D model, estimated weight, shape, and size may be provided as a reference to train the pose estimator as training data or to use as a weighted average for the overall fish weight computation).

	Claims 6-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2017/0323162) in view of Miyake (US 2021/0201065) and in further view of Lui (US 2019/0130720). 

Reading claim 6, Jones and Miyake discloses the claimed invention as outlined above in claim 1.
	Jones and Miyake do not explicitly disclose the following claim limitations: wherein the attachment device comprises a clamp for securely mounted to the display, and an adjustable arm with a first end movably extended from the clamp, and a second end secured to the image capture device.
	However, in the same field of endeavor Lui discloses more explicitly the following:
wherein the attachment device comprises a clamp for securely mounted to the display, and an adjustable arm with a first end movably extended from the clamp, and a second end secured to (Lui, paragraph 12 discloses the baby monitor may further include a flexible gooseneck arm coupled to the video camera at a first end of the flexible gooseneck arm; and a clamp coupled to a second end of the flexible gooseneck arm configured to clamp on a baby crib).
It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Jones and Miyake with Lui to create the system of Jones and Miyake as outlined above with the camera arm system of Lui.
The reasoning being is to provide an infant monitoring system capable of recording video of the infant to allow a user to actively monitor their child to ensure the infant’s safety (Lui, paragraph 2).

Regarding claim 7, Jones, Miyake and Lui discloses the system of any one of claims 1 to 5, wherein the attachment device comprises a first clamp for securely mounted to the display, and a second clamp for receiving the image capture device (Lui, paragraph 12 discloses the baby monitor may further include a flexible gooseneck arm coupled to the video camera at a first end of the flexible gooseneck arm; and a clamp coupled to a second end of the flexible gooseneck arm configured to clamp on a baby crib; in addition Miyake, paragraph 65 discloses the image capturing apparatus 112 starts image capture of the display 114, and transmits an obtained captured image to the image processing apparatus 100 via the network 111).

Regarding claim 14, Jones, Miyake and Lui discloses the system of any one of claims 1 to 7, wherein the image capture device is an IP camera (Lui, paragraph 77 discloses the IP camera may send a video stream straight to the client device, such as mobile device 106b shown in FIG. 1 on the home network on customer premises 116 shown in FIG. 1).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2017/0323162) in view of Miyake (US 2021/0201065) and in further view of Atwater (US 2019/0340440) and in further view of Schultz (US 2016/0119593).


Reading claim 9, Jones, Miyake and Atwater discloses the claimed invention as outlined above in claim 8.
	Jones, Miyake and Atwater do not explicitly discloses the following claim limitations: wherein the second display is a tablet display.
	However, in the same field of endeavor Schultz discloses more explicitly the following: 
wherein the second display is a tablet display (Schultz, paragraph 41 and claims 15-16 discloses an electronic display… wherein the electronic display is a tablet computer).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Jones, Miyake and Atwater with Schultz to create the system Jones, Miyake and Atwater as outlined above with the display system of Schultz.
	The reasoning being is that a tablet display device is well known and capable of replacing other display devices such as smart phones or LCD tv monitors to perform the same function which would yield to predictable results.

(Miyake, paragraph 65 discloses the image capturing apparatus 112 starts image capture of the display 114, and transmits an obtained captured image to the image processing apparatus 100 via the network 111 i.e. opposite side).

Regarding claim 11, Jones, Miyake, Atwater and Schultz discloses the system of claim 9, wherein the computing device is a tablet (Schultz, paragraph 41 and claims 15-16 discloses an electronic display… wherein the electronic display is a tablet computer).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2017/0323162) in view of Miyake (US 2021/0201065) and in further view of Albornoz (US 2019/0075756).

	Reading claim 20, Jones and Miyake discloses the claimed invention as outlined above in claim 1.
	Jones and Miyake do not explicitly disclose the following claim limitations: wherein the computing device is configured to convert the weight to a desired unit.
	However, in the same field of endeavor Albornoz discloses more explicitly the following: wherein the computing device is configured to convert the weight to a desired unit (Albornoz, paragraph 83 and fig. 8 discloses interaction with an interactive element 808 may cause the graphical user interface 410 to display the identifier 118 associated with the animal profile 426, and the weight value 110 associated with the animal profile 426, such that the presentation on the graphical user interface 410 comprises displaying the weight value 110 associated with the animal 106… the graphical user interface 410 may present an interactive element to change the presented weight units, and the converter module 425 may convert a first weight unit into a second weight unit).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Jones and Miyake with Albornoz to create the system of Jones and Miyake as outlined above with converting the weight of an animal to a preferable weight unit.
	The reasoning is to improve weight monitoring and management of animals (e.g., bovine cattle) by providing interactive elements for monitoring the weight(s) of one or more animals associated with one or more identifiers, filtering the one more animals into groups for supplier, competitor, and animal health analysis, and presents the results in a manner that improves comprehension of the data and enables scheduling follow-up processes (Albornoz, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481